DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "27" in Fig. 7 and "20" in Fig. 9 have both been used to identify the “pouring opening” of the “spout”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” in Fig. 6 has been used to designate both the “second sealing means” and the “third sealing means”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "23" in Fig. 5 and "26" in Fig. 6 have both been used to designate “the outer wall” (23) of the cover (4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 
Claim Objections
Claim 4 is objected to because of the following informalities:  On line 5 of the claim, the reference number for the “annular base” is cited as “19”; however, it was previously identified as “13” and the “castellation” was previously identified as “19”.
The “annular base” in the claim will be examined as part “13” in this Action.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In claim 1, line 12: “first locking means (11)” is interpreted as “in the form of a bead 11, which protrudes radially outwardly above the inner second side surface 10 into the cross-section of the recess” found on page 11, lines 19-21 of the specification.
	In claim 1, line 16: “second locking means (18)” is interpreted as “in the form of a bead 18, which protrudes radially inwards above the inner second side surface 17 of the annular base 13” found on page 12, lines 11-13 of the specification.
	In claim 5, line 3: “first sealing means (21)” is interpreted as “a bore seal 21 which in the closed position of the cover 14 extends intro the pouring opening 20” found on page 13, lines 19-21 of the specification.
	In claim 6, lines 3-4: “second sealing means (22)” is interpreted as “designed as a circumferential bead 22 arranged on the inside of the cover 14” found on page 14, lines 3-4 of the specification.
	In claim 9, lines 2-3: “third sealing means (26)” is interpreted as being located along a lower free end (25) on the inner skirt (24) of the cover (14) (per claim 9); the third sealing means interacting “with a second shoulder 29 of the base portion 2” (per the specification: page 14, lines 15-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin (U.S. Pub. 2012/0067922) in view of Smith, et al. (“Smith”) (U.S. Pub. 2003/0034323).
Regarding claim 1, Benoit-Gonin discloses a closure (1) for a liquid container comprising
a base portion (2) including a top deck (5) with a spout (4) extending in an upper direction away from the top deck (3); and, an outer skirt (6) extending from an outer end of the top deck in a lower direction away from the top deck, the outer skirt comprising a fastening means (19) to interconnect the closure to a neck of the container (¶ [0045]); and
a top portion (3) including an annular base (12) and a cover (13) with an outer wall (seen in Fig. 3) interconnected to the annular base by a hinge (16), wherein the annular base comprises a radially outer first side surface (24) and radially inner second side surface (23).
Benoit-Gonin attaches the top portion to the base portion via a recess under a sloping upper surface (22) with first locking means (20) on the base portion and second locking means (28) on the top portion but is silent in regards to a circumferential recess running around the spout with first locking means or that the annular base has second locking means, wherein in an assembled position the annular base (13) of the top portion (12) is arranged in the circumferential 
Smith discloses a closure for a liquid container with a circumferential recess (62) running around a spout (42) comprising a radially outer first side surface (71) and a radially inner second side surface (72) and first locking means (74); and
an annular base (152) which comprises a radially outer first side surface (Fig. 10: outer diameter of 152)) and radially inner second side surface (Fig. 10: inner diameter of 152) and second locking means (156), wherein in an assembled position the annular base (152) of a top portion (40) is arranged in the circumferential recess of a base portion (30) and RP-3662 KDE/memBased Upon: PCT/EP2018/083730the first and the second locking means (74, 156) interact with each other locking a cover (40) with respect to the base portion.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Benoit-Gonin’s method and associated structure of attaching the top portion to the base portion with Smith’s while expecting the same result of the top portion being assembled and secured onto the base portion.
Regarding claim 2, Benoit-Gonin, as modified by Smith, discloses that the annular base (Smith: 152) comprises at least one castellation (Smith: the annular base 152 is segmented into at least two separate castellations) protruding radially outwards above a first side surface of the annular base.
Regarding claim 3, Benoit-Gonin, as modified by Smith, discloses that the at least one castellation (Smith: the annular base 152 is segmented into at least two separate castellations) is protruding radially outwards above an outer wall (Smith: 124, Benoit-Gonin: seen in Fig. 3) of Benoit-Gonin’s modified cover.
Regarding claim 4, Benoit-Gonin, as modified by Smith, discloses that the at least one castellation (Smith: the annular base 152 is segmented into at least two separate castellations) is segmented in a circumferential direction of the annular base (seen in Smith Fig. 1), wherein between at least two segments of the castellation a bridge (Smith: 160) is arranged interconnecting the annular base (Smith: 152) and Benoit-Gonin’s modified cover.
Regarding claim 5, Benoit-Gonin, as modified by Smith, discloses that the spout (Benoit-Gonin: 4) comprises a pouring opening (Benoit-Gonin:18) and the cover (Benoit-Gonin:13) comprises a first sealing means (Benoit-Gonin: 32) which interacts in a RP-3663 KDE/memBased Upon: PCT/EP2018/083730closed position of the cover with the pouring opening to seal the pouring opening.  (as seen in Benoit-Gonin: Fig. 3)
Regarding claim 7, Benoit-Gonin, as modified by Smith, discloses that the base portion comprises a first shoulder (Smith: Fig. 8: 48) and the first locking means (Smith: 74) is arranged adjacent to the first shoulder.
Regarding claim 8, Benoit-Gonin, as modified by Smith, discloses that the cover (Benoit-Gonin: 13) comprises an inner skirt (Benoit-Gonin: 31) arranged inside of and spaced apart from the outer wall.
Regarding claim 9, Benoit-Gonin, as modified by Smith, discloses that the inner skirt comprises along a lower free end a third sealing means which in a closed position of the cover interacts with the spout in the area near the top deck.  (Benoit-Gonin: ¶ [0052])
Regarding claim 10, Benoit-Gonin, as modified by Smith, discloses that the base portion comprises a second shoulder (Benoit-Gonin: Fig. 4: part of 28) which in the closed position interacts with the third sealing means of the inner skirt.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin and Smith as applied to claim 5 above, and further in view of Smith (U.S. Pub. 2013/0119061) (hereinafter “Smith ‘061”)
Regarding claim 6, Benoit-Gonin, as modified by Smith, discloses that the first sealing means (Benoit-Gonin: 32) is a bore seal extending in the closed position of the cover (Benoit-Gonin:13) into the pouring opening (Benoit-Gonin:18) but is silent in regards to the cover comprising a second sealing means which in the closed position of the cover interacts with the spout and surrounds the pouring opening from the outside.
Smith ‘061 discloses a closure for a container with a cover (13) comprising first (20) and second (19) sealing means which in the closed position of the cover interacts with a spout (7) and the second sealing means surrounds a pouring opening (8) from the outside.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Smith ‘061 to include second sealing means surrounding the pouring opening as well as first sealing means to ensure inadvertent leakage is prevented when the cover is closed.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin and Smith as applied to claim 5 above, and further in view of Mahler (U.S. Pat. 4,616,759).
Regarding claim 11, Benoit-Gonin, as modified by Smith, is silent that the second side surface of the circumferential recess (Smith: 62) comprises at least one drainage hole (33).  Mahler discloses a container closure with at least one drainage hole (44a, b, c, d) draining liquid from a recess (42a, b, c, d) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of a drainage hole in a side of the circumferential recess to drain liquid from the recess into the container to prevent liquid leakage outwardly from the recess.  (Mahler: col. 3, lines 8-11)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754